DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,489,508. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,249,631. The method of an information processing method, comprising: in an information processing apparatus: controlling a display device to display a through-the-lens image of the limitation of US Patent No. 11,249,631 having limitations creating a plurality of parameter-setting images; controlling the display device to display a first parameter-setting image of the plurality of parameter-setting images, wherein the first parameter-setting image is displayed superimposed on the through-the-lens image. The difference is the claims US Patent No. 11,249,631 having the limitations wherein the display layer indicator is displayed superimposed on the through-the-lens image; controlling the display device to switch the first display layer of the plurality of display layers with a second display layer of the plurality of display layers based on a flick operation on a touch panel, wherein the touch panel is arranged on a surface of the display device which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/568,695 into the narrower limitation of the U.S. Patent No. 11,249,631 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 12 and 13 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 11,249,631.

Instant Application No. 17/569,695.
Claim 1.  An information processing apparatus, comprising: one or more processors configured to: control a display device to display a through-the-lens image; create a plurality of parameter-setting images; 
control the display device to display a first parameter-setting parameter image of the plurality of parameter-setting images, wherein the first parameter-setting image is displayed in a superimposed manner on the through-the-lens image; 
control the display device to display a shooting mode indicator indicating a first shooting mode selected from a plurality of shooting modes, wherein the selected first shooting mode is highlighted on the display device and displayed concurrently with on the through-the-lens image, on the display device; 
control the display device to switch the selected first shooting mode to a second shooting mode of the plurality of shooting modes based on a finger movement operation on a touch panel, wherein the touch panel is on a surface of the display device;
control the display device to switch the display of the first parameter- setting image with a second parameter-setting image of the plurality of parameter-setting images based on the finger movement operation; and change a type of processing related to imaging based on the finger movement operation.

US Patent No. 11,249,631.
Claim 11.  An information processing method, comprising: in an information processing apparatus: controlling a display device to display a through-the-lens image; creating a plurality of parameter-setting images; controlling the display device to display a first parameter-setting image of the plurality of parameter-setting images, wherein the first parameter-setting image is displayed superimposed on the through-the-lens image; 

controlling the display device to display a display layer indicator that indicates a first display layer, of a plurality of display layers, currently displayed on the display device, wherein the display layer indicator is displayed superimposed on the through-the-lens image; controlling the display device to switch the first display layer of the plurality of display layers with a second display layer of the plurality of display layers based on a flick operation on a touch panel, wherein the touch panel is arranged on a surface of the display device; 
controlling the display device to switch the display of the first parameter-setting image with a second parameter-setting image of the plurality of parameter-setting images based on the flick operation; and changing a type of processing related to imaging based on the flick operation.








Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171